Form 210B (12/09, as revised 1/4/17)

                    United States Bankruptcy Court
                    District Of 1HZ-HUVH\
In re ______________________________,
      Alma R. Garcia                            Case No. ________________
                                                          15-32287




     NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
Claim No. _____
             6 (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
Other than for Security in the clerk’s office of this court on ________________________.
                                                                       12/11/2019

Ditech Financial LLC                                                NewRez LLC
Name of Alleged Transferor                                          Name of Transferee

Address of Alleged Transferor:                                      Address of Transferee:
Attn Green Tree Servicing LLC                                       P.O. Box 10826
P.O. Box 6154                                                       Greenville, SC 29603-0826
Rapid City, SD 57709-6154

                             ~~DEADLINE TO OBJECT TO TRANSFER~~
The alleged transferor of the claim is hereby notified that objections must be filed with the court
within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
court, the transferee will be substituted as the original claimant without further order of the court.




Date:______________________
      December 20, 2019                                          Jeanne A. Naughton
                                                                CLERK OF THE COURT
